         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICK CROWLEY,
                                                         No. 1:19-cv-07571-JGK
                               Plaintiff,
                                                         ECF CASE
       vs.
                                                         STIPULATED
BILLBOARD MAGAZINE and                                   CONFIDENTIALITY
MRC MEDIA HOLDINGS, LLC,                                 AGREEMENT & PROTECTIVE
                                                         ORDER
                               Defendants.




JOHN G. KOELTL, U.S.D.J.:

       WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order — will adhere to the following terms, upon pain of contempt:
         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 2 of 10




               1.     With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits.


               2.     The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

              (a)     previously non-disclosed financial information (including without

                      limitation profitability reports or estimates, percentage fees, design fees,

                      royalty rates, minimum guarantee payments, sales reports, and sale

                      margins);

              (b)     previously non-disclosed material relating to ownership or control of any

                      non-public company;

              (c)     previously non-disclosed business plans, product-development

                      information, or marketing plans;

              (d)     commercial data, such as confidentiality or proprietary commercial or

                      business information;

              (e)     any information of a personal or intimate nature regarding any individual,

                      including, but not limited to, personal identifiers, financial information,

                      tax records, employer personnel records, and text or social media

                      messages between Plaintiff and others;




                                                2
         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 3 of 10




               (f)      Medical and legal records, including medical files and reports: or

               (g)      any other category of information this Court subsequently affords

                        confidential status.

                3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case the

transcript shall be reissued electronically with the confidentiality markings. During the 30-day

period following a deposition, all Parties will treat the entire deposition transcript as if it had

been designated Confidential.




                                                   3
         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 4 of 10




               5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

              (a)      the Parties to this action (including, but not limited to, in-house counsel),

                       their insurers, and counsel to their insurers;

              (b)      counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

              (c)      outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;




                                                  4
Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 5 of 10




   (d)    any mediator or arbitrator that the Parties engage in this matter or that this

          Court appoints, provided such person has first executed a Non-Disclosure

          Agreement in the form annexed as an Exhibit hereto;

   (e)    as to any document, its author, its addressee, and any other person

          indicated on the face of the document as having received a copy;

   (f)    any witness who counsel for a Party in good faith believes may be called

          to testify at trial or deposition in this action, provided such person has first

          executed a Non-Disclosure Agreement in the form annexed as an Exhibit

          hereto;

   (g)    any person a Party retains to serve as an expert witness or otherwise

          provide specialized advice to counsel in connection with this action,

          provided such person has first executed a Non-Disclosure Agreement in

          the form annexed as an Exhibit hereto;

   (h)    stenographers engaged to transcribe depositions the Parties conduct in this

          action; and

   (i)    this Court, including any appellate court, its support personnel, and court

          reporters.




                                     5
         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 6 of 10




               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

               10.     In accordance with Section VI of this Court’s Individual Practices, any

party filing documents under seal must simultaneously file with the Court a motion justifying –

on a particularized basis – the continued sealing of such documents. Moreover, the Party

seeking leave to file sealed or redacted materials should meet and confer with any opposing

Parties (or third parties seeking confidential treatment of the information, if any) in advance to

narrow the scope of the request. When a Party seeks leave to file sealed or redacted materials on

the ground that an opposing party or third party has requested it, that Party shall notify the

opposing party or third party that it must file, within three days, a letter explaining the need to

seal or redact the materials.




                                                  6
         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 7 of 10




               11.     The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court.

               12.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph II.B of this Court’s Individual Practices and Local Civil Rule 37.2.

               13.     Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph II.B of this Court’s

Individual Practices and Local Civil Rule 37.2.

               14.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.




                                                  7
         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 8 of 10




               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               17.     Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it – including all

copies thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such

material – including all copies thereof. In either event, by the 60–day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.




                                                  8
         Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 9 of 10




               18.     This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

               19.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.



SO STIPULATED AND AGREED.

Dated: August 31, 2020

LAW OFFICE OF MATTHEW S. PORGES                               PROSKAUER ROSE LLP


By: ______________      ____
                           __
                           ___
                            ______ ___
     __________________________                                     __________
                                                                            _ _______________
                                                              By: __________________________
MatththeS
        ew S
           P. Poos rges                                       Kate S.
                                                                    S GGoldld ((admitted
                                                                           ld    d itt d pro hac
                                                                                             h vice)
26 Court Street, Suite 1200                                   2029 Century Park East, Suite 2400
Brooklyn, New York 11242                                      Los Angeles, California 90067
Tel. 718.673.2578                                             Tel. 310.557.2900
Fax 718.619.8654                                              Fax 310.557-2193
mspesq@mspesq.com                                             kgold@proskauer.com
Attorney for Plaintiff ,
Patrick Crowley                                               Elise M. Bloom
                                                              Michelle A. Annese
                                                              Eleven Times Square
                                                              New York, New York 10036
                                                              Tel. 212.969.3000
                                                              Fax 212.969.2900
                                                              ebloom@proskauer.com
                                                              mannese@proskauer.com
                                                              Attorneys for Defendant,
                                                              MRC Media Holdings, LLC
SO ORDERED.

                                                       This Order is not binding on the Court of
___/s/ John G. Koeltl__________                        court personnel. The Court reserves the
John G. Koeltl                                         right to amend it at an time.
United States District Judge
                                                       So Ordered.
                                                                                 /s/ John G. Koeltl
                                                       New York, NY                  John G. Koeltl
                                                 9     September 2, 2020               U.S.D.J.
        Case 1:19-cv-07571-JGK Document 40 Filed 09/02/20 Page 10 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICK CROWLEY,
                                                         No. 1:19-cv-07571-JGK
                               Plaintiff,
                                                         ECF CASE
       vs.
                                                         NON-DISCLOSURE
BILLBOARD MAGAZINE and                                   AGREEMENT
MRC MEDIA HOLDINGS, LLC,

                               Defendants.




       I, __________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

                                               ____________________________________

                                               Dated:




                                                 10
